Citation Nr: 1137416	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  06-38 688	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to increases in the "staged" ratings (of 0 percent prior to June 13, 2011, and 10 percent from that date) assigned for the Veteran's bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1942 to October 1945.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a September 2006 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that denied a compensable rating for the Veteran's bilateral hearing loss.  In a decision issued in June 2008, the Board upheld the RO's decision.  The Veteran appealed that decision to the Court.  In July 2010, the Court issued a judgment that vacated the June 2008 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in its June 2010 memorandum decision.  In May 2011, the Board remanded the case for development in accordance with the Court's decision.

A July 2011 rating decision increased the rating for bilateral hearing loss to 10 percent, effective July 13, 2011.  As the Veteran did not express satisfaction with the increased "staged" rating, both "stages" of the rating remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The issue has been re-characterized to reflect that staged ratings are assigned.

The record reflects that the Veteran was represented by an attorney before the Court, but that Vietnam Veterans of America continues to represent him in his claim before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In September 2011, the Board received notice that the Veteran died on August [redacted], 2011.

CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.


		
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


